WRIT GRANTED AND MADE PEREMPTORY
The “dual-capacity doctrine” has been consistently rejected by the courts of this state except under the limited circumstances considered by our Supreme Court in Ducote v. Albert, 521 So.2d 399 (La.1988). We respectfully disagree with the holding of our Fourth Circuit brethren in Posey v. Lemoine, 471 So.2d 272 (La.App.1985), and decline to follow same. Accordingly, we find that the motion for summary judgment filed by USF & G as the insurer of plaintiff’s employer, Orrie Canik, d/b/a Ka-jon Food Stores, should be sustained and the trial court erred in concluding otherwise. La.R.S. 23:1032; White v. Naquin, 500 So.2d 436 (La.App. 1st Cir.1986) and cases therein cited; Dauzat v. State Farm Insurance Company, 473 So.2d 920 (La. App. 3rd Cir.1985). This conclusion renders moot other issues raised by USF & G in its application for supervisory relief.
For these reasons, it is ordered that plaintiff’s suit against United States Fideli*797ty and Guaranty Company be and the same is ordered dismissed with prejudice and at plaintiffs cost.